Title: From Thomas Jefferson to T. Maxcy, 20 November 1822
From: Jefferson, Thomas
To: Maxcy, T.


Sir
Monticello Nov. 20. 22.
I have duly recieved your letter of the 8th and with it a copy of your pamphlet on the Maryland resolutions. it is a subject admitting much to be said on both sides, and it is ably advocated in the tract you are so kind as to send me. the mode of execution you suggest will relieve weighty difficulties.With a body and mind in the wane of 80 years it is my duty as well as inclination to retire from the controversies of the world, leaving the choice of measures to those who are to live under them, and confidently trusting that they will do ultimately what is for the best. the enterprise in which I am engaged on behalf of science for my own state is perhaps beyond what, at my age, I ought to have undertaken. but I have able coadjutors on whose shoulders I can safely rest it when my own fail. the advancement of science is my first wish, and I am sure we are not the people we should be, had we more of it among us. with my thanks for the favor of your pamphlet accept the assurance of my great respect.Th: Jefferson